Case:
  Case19-30771     Document: 00515702833
        2:13-cr-00011-JTM-MBN              Page:
                                Document 246      1 01/12/21
                                              Filed   Date Filed: 01/12/2021
                                                               Page  1 of 1




           United States Court of Appeals
                for the Fifth Circuit
                                   ___________

                                    No. 19-30771
                                   ___________

   United States of America,

                                                           Plaintiff—Appellee,

                                         versus

   C. Ray Nagin, also known as Mayor Nagin,

                                            Defendant—Appellant.
                   ______________________________

                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:17-CV-10607
                             USDC No. 2:13-CR-11-1
                   ______________________________

   ORDER:

         IT IS ORDERED that Appellant’s motion for a certificate of
   appealability is DENIED.



                                         ___________________________
                                         James C. Ho
                                         United States Circuit Judge




       Certified as a true copy and issued
       as the mandate on Jan 12, 2021
       Attest:
       Clerk, U.S. Court of Appeals, Fifth Circuit
